Citation Nr: 1108984	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2003 decision denied an increased rating for chronic lumbar strain.  A January 2005 rating decision found that the Veteran's service-connected chronic lumbar strain was also characterized by degenerative disc disease and assigned a separate evaluation of 10 percent for the neurological manifestation of this, rated as incomplete paralysis of the left lower extremity.  The separate rating was assigned effective from September 2002.

In October 2008, the Board adjudicated the Veteran's claim for an increased rating for chronic lumbar strain with degenerative disc disease and remanded the Veteran's claim for a rating in excess of 10 percent for neurological impairment of the left lower extremity.  

The Board notes that a November 2006 Board decision denied the Veteran's claim for service connection for a toenail disorder.  This decision also remanded claims for service connection for a gastroesophageal reflux disease (GERD) and for a right knee disorder.  The Veteran's claims for service connection for GERD and right knee disabilities were granted by the RO in March 2008.  Accordingly, only the claim for an increased rating for neurological impairment of the left lower extremity is currently in appellate status before the Board.

In a May 2008 notice of disagreement (NOD) the Veteran expressed disagreement with the ratings assigned by the March 2008 rating decision for the newly service-connected GERD and right knee disabilities.  Although the claims file does not currently contain a statement of the case (SOC) regarding the ratings assigned for GERD and right knee disability, there is some indication in the record that the RO has issued an SOC regarding these issues.  The RO should associate this SOC with the claims file if such has been issued, otherwise it should issue such and SOC.

The Veteran's representative presented argument in December 2010 regarding an issue of service connection for sinusitis.  There is no indication from a review of the record that this issue is before the Board.  To the extent the representative is attempting to raise the issue, it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's neurological impairment of the left lower extremity has caused disability comparable to no more than mild incomplete paralysis, which has been manifested by pain, numbness, and slight sensory loss, but no objective medical evidence of loss of strength or function attributed to this service-connected disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for neurological impairment of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

In November 2002, the RO sent the Veteran a letter which advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By way of a December 2006 letter the RO advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO subsequently readjudicated the Veteran's claim and issued supplemental statements of the case in March 2008 and November 2010.

The Veteran's claim was remanded by the Board in October 2008 to either obtain a copy of a February 2007 MRI report or to obtain a more current MRI report.  While the February 2007 MRI report was not obtained, a June 2008 MRI report was obtained.  The June 2008 MRI report noted that there had been no changes when compared to the February 2007 MRI report.  In light of there being a more recent MRI report of record and in light of the new report stating that there had been no changes since the February 2007 MRI, there is no prejudice to the Veteran in deciding the Veteran's claim without a copy of the February 2007 report being of record.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and private treatment records.  The Veteran has been afforded VA medical examinations.  The Veteran provided testimony at a hearing in August 2005.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In this case, the Veteran's left lower extremity neurological impairment has been rated under Diagnostic Code (DC) 8620, which pertains to the sciatic nerve.  An 80 percent evaluation will be assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under Diagnostic Codes 8620 and 8720, respectively.

When examined by VA in December 2002 the Veteran had no focal strength deficits in the lower extremities and his reflexes were intact at the knees and ankles.  Sensation to light touch was intact in the lower extremities.  On supine straight leg raising, elevation of the left leg caused some pain radiating into the left posterior thigh region.

On VA examination in September 2003 the Veteran reported occasional left leg pain, with some numbness and tingling in his left foot.  There was decreased sensation over the left foot, primarily on the medical aspect.  There was no Achilles tendon reflex on the left.  

The Veteran testified in August 2005 that he had shooting pain from his left buttocks all the way to the toes.  He said that it was like a toothache.  

On VA neurological examination in February 2007 the Veteran reported occasional shooting pain down his left leg.  Examination revealed a slow unsteady gait and an inability to do a deep knee bend due to knee problems.  The Veteran had normal bulk of the muscles in the left lower extremity.  Left Achilles tendon reflex was reduced, at about 1+.  Sensation was intact to pinprick from the toes all the way up the left leg.  Vibratory senses were within normal limits in the lower extremities.  The examiner noted that he did not find any specific sign of a radiculopathy.  He did note a slight decrease in the reflex at the left Achilles tendon.  

A lumbar MRI was performed in June 2008.  The study revealed minimal osteoarthritis at the L5-S1 level and a mild bulging disc at the L5-S1 level, with dehydration.  The VA radiologist noted that there was no change from a February 2007 MRI report.

On VA examination in May 2010 the Veteran reported radiation of pain along the left leg.  He also reported numbness of the left leg with sitting for prolonged periods.  Examination revealed the Veteran to have bilateral lower extremity muscle strength of 4.  Left and right ankle reflexes were 1+.  The left lower extremity senses of vibration, pain and position sense were all normal.  There was decreased sense to light touch.  There was no muscle atrophy present and no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  The examiner reported that no joint was affected by the nerve disorder.  The Veteran's had an antalgic gait requiring use of cane.  Nerve conduction studies were normal, revealing no evidence of polyneuropathy or of lumbar radiculopathy.  The examiner noted that the Veteran had missed eight weeks of work in the last 12 months due to multiple health issues.  The examiner then went on to note that that the Veteran's disabilities had significant effects on employment, including problems with lifting and carrying.  He also noted severe interference with such daily activities as grooming, toileting, dressing and bathing.  It is clear from the VA examiner's report that he was referring to the effects of the Veteran's multiple health issues and not just to the service-connected neurological impairment of the left lower extremity.

Throughout the course of this appeal, the Veteran has reported occasional shooting pain in his left lower extremity and occasional numbness.  The Veteran's gait problems have been attributed to his knee disabilities and not to the service-connected neurological impairment of the left lower extremity.

In light of the above, the Board finds that the medical evidence reflects that the Veteran's service-connected neurological impairment of the left lower extremity has caused disability comparable to no more than mild neuritis of the sciatic nerve, manifested by pain and sensory loss, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  As noted, where, as here, the involvement is wholly sensory; the rating should be for the mild, or, at most, the moderate degree.  Here, the record shows the Veteran to have occasional pain and slight sensory impairment on the neurological evaluations, and the record does not otherwise provide a basis for more than a 10 percent rating.  

As shown above, the Veteran has not met the criteria for a rating in excess of 10 percent for his neurological impairment of the left lower extremity at any time since September 2002.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule does provide for higher ratings for the neurological impairment of the lower extremity.  Moreover, as discussed above, the schedular criteria for a higher rating have not been shown.

The record does not reflect that the Veteran has required any hospitalizations for his left lower extremity disability and the record reflects that the Veteran is employed.  There is no indication in the record that the left lower extremity disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  In sum, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the 10 percent rating; it is not impractical to apply the regular schedular standards.  For these reasons, a referral for an extra-schedular rating is not warranted.



ORDER

A rating in excess of 10 percent for neurological impairment of the left lower extremity is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


